Name: Commission Regulation (EC) No 1961/95 of 9 August 1995 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  foodstuff;  plant product;  cooperation policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1961Commission Regulation (EC) No 1961/95 of 9 August 1995 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean Islands and establishing the forecast supply balance Official Journal L 189 , 10/08/1995 P. 0018 - 0019COMMISSION REGULATION (EC) No 1961/95 of 9 August 1995 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean Islands and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean Islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1802/95 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the smaller Aegean Islands; Whereas, in order to take account of commercial practices specific to the cereals sector, Commission Regulation (EC) No 3175/94 (5) lays down detailed rules, additional to or derogating from the provisions of Regulation (EEC) No 2958/93; whereas, to attain the objective of the supply arrangements laid down in Regulation (EEC) No 2019/93 and, in particular, to alleviate the natural handicap of the smaller Aegean Islands without hindering the development of local production, 12 000 tonnes of barley produced on the island of Limnos should be allowed to qualify for those arrangements, on condition that that quantity of barley is surplus to the specific needs of that island; whereas the amount of flat-rate aid to be granted for the supply of that product from the island of Limnos to the smaller Aegean Islands should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3175/94 is hereby amended as follows: 1. The following Article 2a is inserted: 'Article 2a 1. The flat-rate aid of ECU 15 per tonne fixed in the first indent of Article 1 (1) of Regulation (EEC) No 2958/93 shall be granted for a quantity of 12 000 tonnes per year for the supply of barley harvested on the island of Limnos to the other smaller Aegean Islands. 2. No aid shall be granted for the supply of barley falling with CN code 1003 on the island of Limnos.` 2. The Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission ANNEX 'ANNEX Supply balance for cereals for the smaller Aegean Islands for 1995 >TABLE> These groups are defined in Annexes I and II to Regulation (EEC) No 2958/93.`